UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

NANCY JAYNE HILL,
Plaintiff-Appellant,

v.                                                                   No. 98-1433

GENERAL MOTORS CORPORATION,
Defendant-Appellee.

Appeal from the United States District Court
for the Western District of North Carolina, at Charlotte.
Graham C. Mullen, Chief District Judge.
(CA-97-527-3-MU)

Submitted: November 30, 1998

Decided: December 31, 1998

Before WILLIAMS and MOTZ, Circuit Judges, and
MICHAEL, Senior United States District Judge for the
Western District of Virginia, sitting by designation.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Morton H. Feder, FEDER, GOLDSTEIN & TANENBAUM, P.C.,
Mineola, New York, Kenneth P. Anderson, Charlotte, North Carolina,
for Appellant. Mary Grace Maley, Susan L. Troxell, LAVIN, COLE-
MAN, O'NEIL, RICCI, FINARELLI & GRAY, Philadelphia, Penn-
sylvania; Bradley Kutrow, William C. Mayberry, SMITH, HELMS,
MULLISS & MOORE, Charlotte, North Carolina, for Appellee.

_________________________________________________________________
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Appellant Nancy Jayne Hill appeals from a district court order that
denied her motion to reconsider a ruling of the Eastern District of
New York that North Carolina law applied to her civil action and
granted General Motors' motion for summary judgment because con-
tributory negligence barred any recovery under North Carolina law.
We affirm.

This automotive products liability action arose from a single vehi-
cle accident that occurred in August 1993 as Hill was driving her
1992 Chevrolet Corvette on Interstate 277 in Charlotte, North Caro-
lina. As Hill lost control of her vehicle, it left the road, struck a guar-
drail, spun into a concrete median, and caught fire. A blood test
disclosed that Hill was legally intoxicated; she later pleaded guilty to
a related traffic offense in North Carolina.

Hill first filed a complaint in October 1993 in a New York state
court; that action was dismissed on General Motors' motion. She then
filed this action in the United States District Court for the Eastern
District of New York. General Motors responded that Hill could not
recover because she was contributorily negligent and moved for a
transfer of venue because New York was an inconvenient forum.
General Motors moved that the action be transferred to the Western
District of North Carolina, the district in which the accident occurred.

While the transfer motion was pending, General Motors also
moved for summary judgment on the basis that North Carolina sub-
stantive law applied and that under North Carolina law, Hill's com-
plaint should be dismissed because her injuries were caused by her
own negligence. The court determined that North Carolina law
applied and transferred the action to the United States District Court
for the Western District of North Carolina under 28 U.S.C. § 1404(a)

                     2
(1994).1 Though the court found North Carolina law applied, it specif-
ically declined to rule on General Motors' summary judgment motion
asserting contributory negligence. General Motors was free to refile
its motion after transfer of the action to the Western District of North
Carolina.

General Motors refiled its motion in the Western District of North
Carolina, again asserting that Hill's action was barred by contributory
negligence. Hill moved for reconsideration of the New York District
Court's ruling that North Carolina law applied to her case. The North
Carolina District Court declined to reconsider the ruling as to applica-
tion of North Carolina law and granted General Motors' motion for
summary judgment based upon contributory negligence. Hill noted a
timely appeal of that order to this Court.

Under § 1404(a), "[f]or the convenience of parties and witnesses,
in the interest of justice, a district court may transfer any civil action
to any other district or division where it might have been brought."
The transferee district court must then apply the laws of the state of
the transferor district court, and "the capacity to sue will also be gov-
erned by the laws of the transferor State." Van Dusen v. Barrack, 376
U.S. 612, 642 (1964). The laws of the transferor state to be applied
by the transferee court include the transferor's choice-of-law rules.
See Ferens v. John Deere Co., 494 U.S. 516, 519 (1990) ("In Van
Dusen . . . we held that, following a transfer under § 1404(a) initiated
by a defendant, the transferee court must follow the choice-of-law
rules that prevailed in the transferor court."). 2

New York follows a "`center of gravity' or `grouping of contacts,'
or `interest analysis' approach to the resolution of conflicts questions
_________________________________________________________________
1 Though the District Court for the Eastern District of New York did
not specifically cite the statutory basis of its transfer, 28 U.S.C. § 1404(a)
was the basis for transfer asserted by the defense motion, which the court
granted.
2 See, e.g., H. L. Green Co. v. MacMahon, 312 F.2d 650, 654 (2d Cir.
1962) (Following § 1404(a) transfer of case from New York to Alabama,
Alabama court directed to "apply New York law (including any relevant
New York choice-of-law rules).") (quoted in Van Dusen, 376 U.S. at
633).

                     3
in tort cases," whereby the court determines which State has the great-
est interest in the application of its law to the matter at hand. See
Klippel v. U-Haul Co., 759 F.2d 1176, 1179-80 (4th Cir. 1985); see
also Padula v. Lilarn Properties Corp., 644 N.E.2d 1001 (N.Y.
1994). In addition, New York courts generally resolve conflicts of law
in tort cases by applying the law of the place of injury, unless "special
circumstances" warrant departure from that rule. See Bader v.
Purdom, 841 F.2d 38, 40 (2d Cir. 1988). We review the district
court's interpretation of state law de novo, see Salve Regina College
v. Russell, 499 U.S. 225, 231 (1991), and we review its grant of sum-
mary judgment de novo as well. See Higgins v. E. I. DuPont de
Nemours & Co., 863 F.2d 1162 (4th Cir. 1988).

Summary judgment is properly granted when there are no genuine
issues of material fact and when the record taken as a whole could not
lead a rational trier of fact to find for the non-moving party. See
Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248-49 (1986). The
court must "credit the factual asservations contained in the material
before it which favor the party resisting summary judgment and . . .
draw inferences favorable to that party if the inferences are reasonable
(however improbable they may seem)." Cole v. Cole, 633 F.2d 1083,
1092 (4th Cir. 1980).

With these principles in mind, we affirm the district court's order.
North Carolina has a number of contacts to this action which weigh
in favor of it as the proper choice of venue. First, it is the state in
which the accident occurred and the state whose criminal laws Hill
violated. Hill is a North Carolina native who had been there for ten
days prior to the accident and intended to stay there for several weeks
following. In addition, Hill owned property in North Carolina, worked
and earned income there, maintained a driver's license there, and vis-
ited the state regularly. The defendant General Motors conducts busi-
ness in North Carolina and Hill acknowledged that she had her
vehicle serviced by a North Carolina General Motors dealer. In addi-
tion, Hill's vehicle was registered, insured, financed, and licensed in
North Carolina. The district court, therefore, properly determined that
North Carolina law applies to this action.

Hill concedes that if North Carolina law applies, her claim is barred
by the State's contributory negligence rule. See N.C. Gen. Stat.

                    4
§ 99B-4(3) (1995); Smith v. Fiber Controls Corp., 268 S.E.2d 504
(N.C. 1980). Because we conclude that the district court properly
applied North Carolina law, we thus find no error in the court's grant-
ing summary judgment to General Motors. We therefore affirm the
district court's order. We dispense with oral argument because the
facts and legal contentions are adequately presented in the materials
before the Court and argument would not aid the decisional process.

AFFIRMED

                    5